Matter of Lazo v Cherrez (2014 NY Slip Op 07167)





Matter of Lazo v Cherrez


2014 NY Slip Op 07167


Decided on October 22, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX, JJ.


2012-08035
 (Docket Nos. V-11533-06/12T, V-14401-02/12AA)

[*1]In the Matter of José Antonio Lazo, appellant,
vOlga Cherrez, respondent. (Proceeding No. 1)In the Matter of Olga Cherrez, respondent, vJosé Antonio Lazo, appellant. (Proceeding No. 2)


José Antonio Lazo, New Hyde Park, N.Y., appellant pro se.
Michael E. Lipson, Jericho, N.Y., for respondent.
Steven P. Forbes, Jamaica, N.Y., attorney for the children.

DECISION & ORDER
In related proceedings pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Queens County (Negron, Ct. Atty. Ref.), dated August 2, 2012, which dismissed his petition for a hearing on the mother's proposed relocation to New Jersey with prejudice.
ORDERED that the order is affirmed, without cost or disbursements.
Contrary to the father's contention, the Family Court possessed adequate relevant information to enable it to make an informed and provident determination, without a hearing, as to whether it was in the subject children's best interests to relocate to New Jersey with their mother (see Matter of Katz v Shomron, 116 AD3d 777; Matter of Law v Gray, 116 AD3d 699; Matter of Zaratzian v Abadir, 105 AD3d 1054; Matter of Stefas v Sierra, 104 AD3d 952). The Family Court conducted more than 16 hearings involving custody and visitation issues between the same parties in which the best interests of the children were paramount, and had the assistance of the attorney for the children, who participated in all the proceedings and supported the determination allowing the mother to relocate. The Family Court also was familiar with the comprehensive reports of the court-appointed forensic evaluator, who separately interviewed the parties and the children, and opined that it was in their best interests for the mother to have custody.
Accordingly, the Family Court's determination not to extend this already protracted litigation by conducting an evidentiary hearing before authorizing the mother to relocate to New Jersey was a provident exercise of discretion, and supported by a sound and substantial basis in the record (see Matter of Tropea v Tropea, 87 NY2d 727, 739; Matter of Ortiz v Ortiz, 118 AD3d 800; [*2]Matter of Hirtz v Hirtz, 108 AD3d 712, 713-714; cf. Matter of Said v Said, 61 AD3d 879, 880, 881).
BALKIN, J.P., LEVENTHAL, CHAMBERS and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court